FILE COPY




                              COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO
                                        MANDATE

THE STATE OF TEXAS

      To the 316th District Court of Hutchinson County, Greetings:

       BEFORE our Court of Appeals for the Seventh District of Texas, on April 15,
2021, the cause upon appeal to revise or reverse your judgment between:

           Jamie Lee Burns a/k/a Jamie Lee Nelson v. The State of Texas

            Case Number: 07-20-00358-CR; Trial Court Number: 11,393

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated April 15, 2021, it is ordered, adjudged,
and decreed that the appeal is abated, and the cause is remanded to the 316th District
Court of Hutchinson County, Texas, for further proceedings in accordance with this
Court’s opinion entered this day.

                                          oOo

     WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed, and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on April 15, 2021.



                                                     Bobby Ramirez
                                                     Bobby Ramirez, CLERK